Citation Nr: 0616513	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  98-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a headache 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability of the 
knees and arms, including as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1972 to October 1975 and from November 1990 to June 
1991.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Baltimore Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 1999 a hearing was held before the 
undersigned; and in February 2000 the case was remanded for 
notice and further development.  

In February 2000 the matters on appeal also included a claim 
seeking service connection for a low back disability.  A 
December 2005 rating decision granted service connection for 
chronic lumbar strain.  Hence, this issue is no longer before 
the Board.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran asserts that he suffers from the disabilities at 
issue as a result of his four months of military service in 
the Persian Gulf.  His DD 214 reflects that he was awarded 
the Southwest Asia Service Medal.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  
38 C.F.R. § 3.317(b).  Qualifying chronic disabilities 
include certain medically unexplained chronic multisymptom 
illnesses defined by a cluster of signs or symptoms.  38 
C.F.R. § 3.317(a).  The chronic disability must have 
manifested either during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.

At the July 1999 Board hearing the veteran testified that as 
a child growing up he had never really experienced any 
problem with headaches.  He related that during Desert Storm 
he had gone through smoke, and subsequently noticed that he 
had started having headaches.  He related that this was 
alarming because he had never had headaches before, and now 
had them two to three times a week.  The veteran stated that 
after he returned home from the Persian Gulf war he would 
have problems washing his car or bending down, and that 
sometimes the pain was unbearable, especially when he was in 
something like a squatting position.

VA treatment records dated in November 1992 and July 1994 
note the veteran's complaints of headaches, and a VA record 
dated in July 1995 reflects that he complained of knee pain.  
Further, joint pain has been noted on VA Gulf War 
examinations.  A review of the various medical reports, 
however, reveals no opinions of etiology concerning the 
disabilities on appeal, and it is unclear to the Board 
whether the claimed disabilities are causally related to the 
veteran's military service (including as due to undiagnosed 
illness).

Finally, as the veteran did not receive any notice regarding 
ratings of headaches and joint pain or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the RO 
will have the opportunity to correct such deficiency on 
remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
headaches and joint pain disabilities and 
effective date(s) of any award of 
compensation in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain, if possible, the nature and 
etiology of his claimed headaches and 
knee and arm pain symptoms.  The examiner 
must review the claims file in 
conjunction with the examination.  All 
clinically perceptible indications of the 
claimed disabilities should be reported 
by the examiner.  After reviewing the 
claims file and examining the veteran, 
the examiner should specify whether the 
veteran has a chronic disability 
manifested by headaches and/or a chronic 
disability manifested by knee and arm 
pain.  If so, the examiner should further 
indicate whether such disability is 
associated with a known diagnosis or 
whether it is due to an undiagnosed 
illness.  If the examiner finds that the 
veteran's complaints of headaches and/or 
arm and knee pain may be attributed to a 
known diagnosis, the examiner should then 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
that such current disability(ies) is/are 
related to the veteran's military 
service.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then readjudicate the 
claims.  If they remain denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


